Fourth Court of Appeals
                                San Antonio, Texas
                                       April 20, 2022

                                   No. 04-21-00548-CV

                                    Luis G. SEGURA,
                                        Appellant

                                             v.

                                      Luis SEGURA,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2021CV02922
                      Honorable David J. Rodriguez, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION. We order that no costs be assessed against appellant Luis G. Segura.

       It is so ORDERED on April 20, 2022.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court